Case: 16-50637      Document: 00513867416         Page: 1    Date Filed: 02/08/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                    No. 16-50637                                  Fifth Circuit

                                  Summary Calendar                              FILED
                                                                         February 8, 2017
                                                                           Lyle W. Cayce
DAVID MICHAEL WEST,                                                             Clerk

                                                 Plaintiff-Appellant
v.

NANCY A. BERRYHILL, ACTING COMMISSIONER OF SOCIAL
SECURITY,

                                                 Defendant-Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:14-CV-984


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant David Michael West’s appearance before us
constitutes at least the fourth time he has appealed the denial of his Social
Security claim of disability:        First, before the Administrative Law Judge
(“ALJ”); second, before the Appeals Council; third, before both the Magistrate
Judge and the United States District Court; and fourth before this court. We
join the first three tribunals that denied West’s claim by affirming the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50637       Document: 00513867416    Page: 2   Date Filed: 02/08/2017



                                   No. 16-50637
judgment of the district court issued following its de novo review of the entire
case by affirming the final decision of the Commissioner based, as it was, on
the ruling of the ALJ.

      We have painstakingly reviewed the parties’ contentions on appeal as
set forth in their briefs, as well as West’s record excerpts and the carefully
explicated Report and Recommendation of the United States magistrate judge;
and we have independently reviewed the facts and the law to the extent of our
authorization to do so. As a result, we are satisfied that the ALJ, the Appeals
Council, the magistrate judge and the district judge uniformly and consistently
“got it right” in their rejections of West’s Social Security claims. For the
reasons patiently set forth by those who heard this case before we did, the
Order of the district court affirming the Commissioner’s denial of West’s
requested relief is, in all respects,

AFFIRMED.




                                        2